Citation Nr: 0707528	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
denying service connection inter alia for bilateral hearing 
loss and for bilateral tinnitus.  

The veteran testified before the undersigned Member of the 
Board in a hearing at the RO in September 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran had acoustic trauma in service while serving 
in the Field Artillery.

3.  The veteran is currently diagnosed with bilateral hearing 
loss and tinnitus consistent with acoustic trauma.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, his disability manifested by bilateral hearing loss 
was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2006)  

2.  With resolution of reasonable doubt in the veteran's 
favor, his disability manifested by tinnitus was incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination below, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  




II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

The most recent audiological evaluation of record, a VA 
evaluation in October 2005, noted audiometry results in the 
40-to-60 decibel range in the right ear at 1000-4000 Hertz, 
and audiometry results in the 40-to-60 decibel range in the 
left ear at 2000-4000 Hertz, which meets the VA criteria for 
hearing disability.  The Board accordingly finds that medical 
evidence shows bilateral hearing loss to a disabling degree.  

There is no indication in the veteran's service medical 
records that he had hearing loss or tinnitus during military 
service.  His hearing at the time of his separation from 
service was 15/15 under the "whispered voice" test.  

Although hearing loss and tinnitus were not demonstrated in 
service, service connection for sensorineural hearing loss 
(SNHL) may be presumed to have been incurred in qualifying 
service, if shown to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, however, there is no objective evidence showing 
that this veteran had compensable hearing loss within his 
first year after discharge from service, so the presumption 
does not apply.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the veteran's service record shows that he 
served in the Field Artillery, and the Board notes that the 
RO found that acoustic trauma is presumed.  As noted, current 
audiometric findings meet the regulatory requirements for 
hearing loss disability for VA purposes.  Accordingly, the 
remaining question under Hensley is whether there is a 
medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  

The VA audiologist who examined the veteran in October 2005 
stated that the veteran's current hearing loss and tinnitus 
were consistent with acoustic trauma.  However, the 
audiologist stated that based on the veteran's reported post-
service occupational and recreational exposure to acoustic 
trauma (working in a grain elevator and hunting, 
respectively) it would be speculative to associate the 
current disabilities to acoustic trauma during military 
service.

Based on the evidence above, the Board finds that the 
veteran's hearing loss and tinnitus are shown to be due to 
acoustic trauma rather than degenerative changes or other 
intercurrent causes.  The Board also finds that the evidence 
is at least in equipoise on the question of a relationship 
between the claimed disabilities and military service.  

Although the VA audiologist stated that it would be 
"speculative" to associate the veteran's claimed 
disabilities with service-connected acoustic trauma vice 
nonservice-connected acoustic trauma, the veteran 
subsequently testified before the Board that he wore ear 
plugs while working in the grain elevator and while hunting 
after service, but did not wear ear plugs in the military.  
Further, the Board notes that exposure to acoustic trauma 
during service is objectively proven, while exposure to post-
service acoustic trauma is shown merely by the veteran's 
account.  

Whereas the veteran has currently diagnosed bilateral hearing 
loss and tinnitus compatible with acoustic trauma, and 
whereas the only acoustic trauma demonstrated by objective 
evidence is that incurred during military service, the Board 
finds that the criteria for service connection are met.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for bilateral hearing loss and tinnitus is 
warranted.  






ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


